DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 10/08/2020 are being examined. Claims 1-14 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2022, 12/28/2021, 11/22/2021, and 10/08/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 claims "the system of claim 1" however claim 1 is to a method and claim 8 is to the system, for the purpose of compact prosecution the examiner will interpret the limitation as "the system of claim 8". Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“an electronic device”) that is coupled with functional language (“to receive” , “to receive”, “to identify”, “to determine”, “to assign”, “to execute”, and “to tune”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

“an electronic device… to receive point cloud data…” recited in claims 8-10, 12, and 14. For the purposes of examination, the examiner will take “an electronic device” as any device including a processor which can execute instructions based on the following excerpt(s) from the specification: 
Para [0034] line 1-11 : “In the various embodiments discussed in this document, the description may state that the vehicle or a controller included in the vehicle (e.g., in an on-board computing system) may implement programming instructions that cause the vehicle and/or a controller to make decisions and use the decisions to control operations of the vehicle. However, the embodiments are not limited to this arrangement, as in various embodiments the analysis, decision making and or operational control may be handled in full or in part by other computing devices that are in electronic communication with the vehicle's on-board computing device and/or vehicle control system. Examples of such other computing devices include an electronic device (such as a smartphone) associated with a person who is riding in the vehicle, as well as a remote server that is in electronic communication with the vehicle via a wireless communication network. The processor of any such device may perform the operations that will be discussed below.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 references “receiving point cloud data comprising one or more data points associated with an object that was detected by one or more sensors of an autonomous vehicle”, however, this limitation is generally unclear as to what is being claimed with regards to “point cloud data comprising one or more data points associated with an object” specifically if the point cloud data is associated with an object or if  one or more data points are associated with an object, the examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as receiving point cloud data associated with an object that was detected by one or more sensors of an autonomous vehicle, the point cloud data comprising one or more data points .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 1 is directed toward A method, comprising, by one or more electronic devices: .  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention.  However, the claim(s) 1 and 4-7 do not pass the other steps in the test for patentability.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim(s) 1 recite(s) the abstract ideas “identifying a subset of the point cloud data comprising one or more of the one or more data points that are associated with a likelihood of a pedestrian entering a scene with the object” ,  “determining a current probability value using a logistic function that is associated with the subset of the point cloud data”, “determining, based at least in part on the current probability value, a probability value representing a likelihood of the pedestrian actually being present for the subset of the point cloud data”, “determining whether the probability value exceeds a false alarm threshold value”, and “in response to the probability value exceeding the false alarm threshold value, assigning one or more data points of the subset an attribute value indicative of the pedestrian being present” which comprise “Mental Processes”.  For example, a person can identify a subset of point cloud data associated with a likelihood of a pedestrian entering a scene in their mind by looking at a set of point cloud data and determining a set of points may related to a pedestrian. 
Further a person can determine a current probability value using a logistic function associated with the subset of point cloud data by using a pen and paper and calculating a current probability based on a previous probability. 
Further a person can determine based on a current probability value a probability of a pedestrian actually being present in their mind by determining if a current probability being high enough that it indicates that a pedestrian is actually present. 
Further a person can determine where a probability value exceeds a false alarm threshold value in their mind by comparing a probability value to a threshold value and determining if it exceeds the threshold value. 
Further a person can in response to the probability value exceeding the false alarm threshold value, assign one or more data points of the subset an attribute value indicative of the pedestrian present by deciding that one or more of the points of the subset should be given a value of 1 to indicate a pedestrian is present. 

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: Claim 1 recites additional limitations receiving point cloud data comprising one or more data points associated with an object that was detected by one or more sensors of an autonomous vehicle, wherein the one or more data points are each associated with an object type label which is an example of adding insignificant extra solution activity, in this case pre-solution activity, to the judicial exception. Specifically, this example is of mere data gathering.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.



Step 2B Analysis: Applicant’s claim(s) 1 does not recite additional elements that provide significantly more than the recited judicial exception.  When considered individually or in combination, the additional limitations of claim 1 does not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 1 is: reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim 4, which is dependent on claim 1, simply adds the limitation, “wherein the current probability value is associated with data at a current time”, which is simply further limiting the mental process limitation of claim 1. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 5, which is dependent on claim 1, simply adds the limitation, “further comprising tuning the logistic function such that an inflection point is set to a false alarm threshold value”, which is insignificant pre-solution activity specifically data processing. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 6, which is dependent on claim 1, simply adds the limitation, “wherein the false alarm threshold is specified by a user”, which is a mental process which can be done by a person within their mind by deciding what value a false alarm threshold should be. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 7, which is dependent on claim 1, simply adds the limitation, “wherein determining the probability value comprises applying a binary Bayes filter”, which is an abstract idea, specifically a  mathematical concept. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 8 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 1 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 1 above.

Claim 11 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 4 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 4 above.

Claim 12 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 5 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 5 above.

Claim 13 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 6 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 6 above.

Claim 14 recites a system comprising an electronic device and a computer-readable storage medium having substantially the same limitations as claim 7 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 7 above.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sprunk et al (US 20220063662 A1) henceforth referred to as Sprunk.

Regarding Claim 1 Sprunk teaches 
A method, comprising, by one or more electronic devices:
receiving point cloud data comprising one or more data points associated with an object that was detected by one or more sensors of an autonomous vehicle (para [0031] line 1-11 : “The sensor subsystems 120 or other components of the vehicle 102 can also classify groups of one or more raw sensor measurements from one or more sensors as being measures of an object of a particular type. A group of sensor measurements can be represented in any of a variety of ways, depending on the kinds of sensor measurements that are being captured. For example, each group of raw laser sensor measurements can be represented as a three-dimensional point cloud, with each point having an intensity and a position. In some implementations, the position is represented as a range and elevation pair.”), wherein the one or more data points are each associated with an object type label (para [0032] line 1-6 : “Once the sensor subsystems 120 classify one or more groups of raw sensor measurements as being measures of a respective object of a particular type, the sensor subsystems 120 can compile the raw sensor measurements into a set of raw sensor data 125, and send the raw data 125 to an environment prediction system 130.”);
identifying a subset of the point cloud data comprising one or more of the one or more data points that are associated with a likelihood of a pedestrian entering a scene with the object (para [0044] line 1-10 : “Similarly, where a particular surfel characterizes a barrier with probability 0.92, and a street sign with probability 0.08, if the sensor subsystems 120 detect a barrier at the same location in the environment with high probability, then the Bayesian update performed by the environment prediction system 130 might generate new labels indicating that the object is a barrier with probability 0.95, and a street sign with probability 0.05. The new labels and associated probabilities for the object are added to the environment prediction 135.”, para [0046] line 1-11 : “ The planning subsystem 150 can make use of a barrier logic subsystem 152 to determine whether a barrier is likely to prevent detected pedestrians from entering the road. As an example, the barrier logic subsystem can determine that a barrier is sufficiently likely to prevent a detected pedestrian from entering a roadway on which the vehicle 102 is traveling or from crossing a previously determined path for the vehicle 102. The planning subsystem 150 can thus determine that no changes should be made to planned path for the vehicle 102, despite the presence of detected pedestrians.”);
determining a current probability value using a logistic function that is associated with the subset of the point cloud data (para [0042] line1-8 : “In some implementations, the environment prediction 135 can also include a prediction for each class of semantic information for each object in the environment. For example, the environment prediction system 130 can use a Bayesian model to update the associated data of each surfel in the global surfel map 145 using the raw sensor data 125 in order to generate a prediction for each semantic class and for each object in the environment.”, para [0044] line 1-10 : “Similarly, where a particular surfel characterizes a barrier with probability 0.92, and a street sign with probability 0.08, if the sensor subsystems 120 detect a barrier at the same location in the environment with high probability, then the Bayesian update performed by the environment prediction system 130 might generate new labels indicating that the object is a barrier with probability 0.95, and a street sign with probability 0.05. The new labels and associated probabilities for the object are added to the environment prediction 135”);
determining, based at least in part on the current probability value, a probability value representing a likelihood of the pedestrian actually being present for the subset of the point cloud data (para [0139] line 1-21 : “For one or more objects represented in the global surfel map (e.g., the surfel map 500c or an earlier version of the surfel map 500c), the environment prediction system 130 shown in FIG. 1 can use the raw sensor data to determine a probability that a given object is currently in the environment 400. In some implementations, the environment prediction system 130 can use a Bayesian model to generate the predictions of which objects are currently in the environment 400, where the data in the global surfel map is treated as a prior distribution for the state of the environment 400, and the raw sensor data is an observation of the environment 400. The environment prediction system 130 can perform a Bayesian update to generate a posterior belief of the state of the environment 400, and include this posterior belief in the environment prediction. In some implementations, the raw sensor data also has a probability distribution for each object detected by the sensor subsystem of the on-board system 412 describing a confidence that the object is in the environment 400 at the corresponding location; in some other implementations, the raw sensor data includes detected objects with no corresponding probability distribution.”, para [0140] line 1-4 :  “As an example, the environment prediction system 130 shown in FIG. 1 can use the raw sensor data to determine a probability that the pedestrian 402 is currently in the environment 400.); 
determining whether the probability value exceeds a false alarm threshold value (para [0140] line 4-7 : “The probability can be compared to a threshold probability (e.g., 0.9, 0.85, 0.7, etc.) to determine if the pedestrian is on an opposite side of the barrier relative to the autonomous or semi-autonomous vehicle 410.”); and
in response to the probability value exceeding the false alarm threshold value, assigning one or more data points of the subset an attribute value indicative of the pedestrian being present (para [0140] line 7-28 : “In making this determination, the environment prediction system 130 can identify the pedestrian 402 as an object that does not exist in the global surfel map (e.g., which indicates that the object is likely a temporary object such as an animal, a pedestrian, a vehicle, etc.). In determining a probability that the pedestrian 402 is currently in the environment 400, the environment prediction system 130 can determine that the object is moving (e.g., which indicates that object is likely an animal, a pedestrian, a vehicle, etc.). In determining a probability that the pedestrian 402 is currently in the environment 400, the environment prediction system 130 can take into account one or more of the size of the object, the posture of the object, the speed of the object, the acceleration of the object, the movement of the object (e.g., movement that rhythmic and/or coincides with changes to elevation of the object can indicate that the object is walking and is therefore a pedestrian or an animal, whereas movement that is constant and that does not coincide with changes to elevation can indicate that the object is a vehicle), etc. based on sensor data obtained using the on-board system 412.”).

Regarding Claim 2 Sprunk teaches The method of claim 1, further Sprunk teaches further comprising executing one or more vehicle control instructions that cause the autonomous vehicle to adjust one or more driving operations based on the attribute value (para [0089] line 1-13 : “A vehicle 410 is navigating through the environment 400 using an on-board system 412. The vehicle 410 can be a fully autonomous vehicle that determines and executes fully-autonomous driving decisions in order to navigate through the environment 400. The vehicle 410 can also be a semi-autonomous vehicle that uses predictions to aid a human driver. For example, the vehicle 410 can autonomously apply the brakes if a prediction indicates that a human driver is about to collide with an object in the environment 400, e.g., the barrier 408 and/or the pedestrian 402 shown in a surfel map of the environment 400. In some implementations, the vehicle 410 is the vehicle 102 shown in FIG. 1 and described above.”).

Regarding Claim 3 Sprunk teaches The method of claim 2, further Sprunk teaches wherein executing the one or more vehicle control instructions that cause the autonomous vehicle to adjust one or more driving operations based on the attribute value comprises executing one or more vehicle control instructions that cause the autonomous vehicle to apply one or more brakes of the autonomous vehicle when the autonomous vehicle approaches an object having the attribute value. (para [0089] line 7-13 : “For example, the vehicle 410 can autonomously apply the brakes if a prediction indicates that a human driver is about to collide with an object in the environment 400, e.g., the barrier 408 and/or the pedestrian 402 shown in a surfel map of the environment 400. In some implementations, the vehicle 410 is the vehicle 102 shown in FIG. 1 and described above.”).

Regarding Claim 4 Sprunk teaches The method of claim 1, further Sprunk teaches wherein the current probability value is associated with data at a current time. (para [0027] line 1-10 : “After the surfel map has been generated, e.g., by combining sensor data gathered by multiple vehicles across multiple trips through the real-world, one or more systems on-board a vehicle can receive the generated surfel map. Then, when navigating through a location in the real world that is represented by the surfel map, the vehicle can process the surfel map along with real-time sensor measurements of the environment in order to make better driving decisions than if the vehicle were to rely on the real-time sensor measurements alone.”).

Regarding Claim 6 Sprunk teaches The method of claim 1, further Sprunk teaches wherein the false alarm threshold value is specified by a user (as the system of Sprunk uses a false alarm threshold value it would be required that the threshold value be specified by a user).

Regarding Claim 7 Sprunk teaches The method of claim 1, further Sprunk teaches wherein determining the probability value comprises applying a binary Bayes filter (para [0073] line1-6 : “As a particular example, for each class of information in the surfel data to be updated, including the object prediction and/or one or more classes of semantic information, the system can update the probability associated with the class of information using Bayes' theorem:
                
                    P
                    
                        
                            H
                        
                        
                            E
                        
                    
                    =
                     
                    
                        
                            P
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                        
                            P
                            
                                
                                    E
                                
                            
                        
                    
                     
                    ∙
                    P
                    
                        
                            H
                        
                    
                
            
“).

Regarding Claim 8 Sprunk teaches 
A system, comprising:
an electronic device (para [0182] line 1-7 : “Embodiments of the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry, in tangibly-embodied computer software or firmware, in computer hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them.”); and
a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the electronic device to (para [0182] line 7-21 : “Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by, or to control the operation of, data processing apparatus. The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them. Alternatively or in addition, the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus.”:
receive point cloud data comprising one or more data points associated with an object that was detected by one or more sensors of an autonomous vehicle (para [0031] line 1-11 : “The sensor subsystems 120 or other components of the vehicle 102 can also classify groups of one or more raw sensor measurements from one or more sensors as being measures of an object of a particular type. A group of sensor measurements can be represented in any of a variety of ways, depending on the kinds of sensor measurements that are being captured. For example, each group of raw laser sensor measurements can be represented as a three-dimensional point cloud, with each point having an intensity and a position. In some implementations, the position is represented as a range and elevation pair.”), wherein the one or more data points are each associated with an object type label (para [0032] line 1-6 : “Once the sensor subsystems 120 classify one or more groups of raw sensor measurements as being measures of a respective object of a particular type, the sensor subsystems 120 can compile the raw sensor measurements into a set of raw sensor data 125, and send the raw data 125 to an environment prediction system 130.”);
identify a subset of the point cloud data comprising one or more of the one or more data points that are associated with a likelihood of a pedestrian entering a scene with the object (para [0044] line 1-10 : “Similarly, where a particular surfel characterizes a barrier with probability 0.92, and a street sign with probability 0.08, if the sensor subsystems 120 detect a barrier at the same location in the environment with high probability, then the Bayesian update performed by the environment prediction system 130 might generate new labels indicating that the object is a barrier with probability 0.95, and a street sign with probability 0.05. The new labels and associated probabilities for the object are added to the environment prediction 135.”, para [0046] line 1-11 : “ The planning subsystem 150 can make use of a barrier logic subsystem 152 to determine whether a barrier is likely to prevent detected pedestrians from entering the road. As an example, the barrier logic subsystem can determine that a barrier is sufficiently likely to prevent a detected pedestrian from entering a roadway on which the vehicle 102 is traveling or from crossing a previously determined path for the vehicle 102. The planning subsystem 150 can thus determine that no changes should be made to planned path for the vehicle 102, despite the presence of detected pedestrians.”);
determine a current probability value using a logistic function that is associated with the subset of the point cloud data (para [0042] line1-8 : “In some implementations, the environment prediction 135 can also include a prediction for each class of semantic information for each object in the environment. For example, the environment prediction system 130 can use a Bayesian model to update the associated data of each surfel in the global surfel map 145 using the raw sensor data 125 in order to generate a prediction for each semantic class and for each object in the environment.”, para [0044] line 1-10 : “Similarly, where a particular surfel characterizes a barrier with probability 0.92, and a street sign with probability 0.08, if the sensor subsystems 120 detect a barrier at the same location in the environment with high probability, then the Bayesian update performed by the environment prediction system 130 might generate new labels indicating that the object is a barrier with probability 0.95, and a street sign with probability 0.05. The new labels and associated probabilities for the object are added to the environment prediction 135”);
determine, based at least in part on the current probability value, a probability value representing a likelihood of the pedestrian actually being present for the subset of the point cloud data (para [0139] line 1-21 : “For one or more objects represented in the global surfel map (e.g., the surfel map 500c or an earlier version of the surfel map 500c), the environment prediction system 130 shown in FIG. 1 can use the raw sensor data to determine a probability that a given object is currently in the environment 400. In some implementations, the environment prediction system 130 can use a Bayesian model to generate the predictions of which objects are currently in the environment 400, where the data in the global surfel map is treated as a prior distribution for the state of the environment 400, and the raw sensor data is an observation of the environment 400. The environment prediction system 130 can perform a Bayesian update to generate a posterior belief of the state of the environment 400, and include this posterior belief in the environment prediction. In some implementations, the raw sensor data also has a probability distribution for each object detected by the sensor subsystem of the on-board system 412 describing a confidence that the object is in the environment 400 at the corresponding location; in some other implementations, the raw sensor data includes detected objects with no corresponding probability distribution.”, para [0140] line 1-4 :  “As an example, the environment prediction system 130 shown in FIG. 1 can use the raw sensor data to determine a probability that the pedestrian 402 is currently in the environment 400.); 
determine whether the probability value exceeds a false alarm threshold value (para [0140] line 4-7 : “The probability can be compared to a threshold probability (e.g., 0.9, 0.85, 0.7, etc.) to determine if the pedestrian is on an opposite side of the barrier relative to the autonomous or semi-autonomous vehicle 410.”); and
in response to the probability value exceeding the false alarm threshold value, assign one or more data points of the subset an attribute value indicative of the pedestrian being present (para [0140] line 7-28 : “In making this determination, the environment prediction system 130 can identify the pedestrian 402 as an object that does not exist in the global surfel map (e.g., which indicates that the object is likely a temporary object such as an animal, a pedestrian, a vehicle, etc.). In determining a probability that the pedestrian 402 is currently in the environment 400, the environment prediction system 130 can determine that the object is moving (e.g., which indicates that object is likely an animal, a pedestrian, a vehicle, etc.). In determining a probability that the pedestrian 402 is currently in the environment 400, the environment prediction system 130 can take into account one or more of the size of the object, the posture of the object, the speed of the object, the acceleration of the object, the movement of the object (e.g., movement that rhythmic and/or coincides with changes to elevation of the object can indicate that the object is walking and is therefore a pedestrian or an animal, whereas movement that is constant and that does not coincide with changes to elevation can indicate that the object is a vehicle), etc. based on sensor data obtained using the on-board system 412.”).

Regarding Claim 9 Sprunk teaches The system of claim 8, further Sprunk teaches wherein the computer-readable storage medium further comprises one or more programming instructions, that, when executed, cause the electronic device to execute one or more vehicle control instructions that cause the autonomous vehicle to adjust one or more driving operations based on the attribute value (para [0089] line 1-13 : “A vehicle 410 is navigating through the environment 400 using an on-board system 412. The vehicle 410 can be a fully autonomous vehicle that determines and executes fully-autonomous driving decisions in order to navigate through the environment 400. The vehicle 410 can also be a semi-autonomous vehicle that uses predictions to aid a human driver. For example, the vehicle 410 can autonomously apply the brakes if a prediction indicates that a human driver is about to collide with an object in the environment 400, e.g., the barrier 408 and/or the pedestrian 402 shown in a surfel map of the environment 400. In some implementations, the vehicle 410 is the vehicle 102 shown in FIG. 1 and described above.”).

Regarding Claim 10 Sprunk teaches The system of claim 9, further Sprunk teaches wherein the one or more programming instructions, that, when executed, cause the electronic device to execute the one or more vehicle control instructions that cause the autonomous vehicle to adjust one or more driving operations based on the attribute value comprise one or more programming instructions that, when executed, cause the electronic device to execute one or more vehicle control instructions that cause the autonomous vehicle to apply one or more brakes of the autonomous vehicle when the autonomous vehicle approaches an object having the attribute value. (para [0089] line 7-13 : “For example, the vehicle 410 can autonomously apply the brakes if a prediction indicates that a human driver is about to collide with an object in the environment 400, e.g., the barrier 408 and/or the pedestrian 402 shown in a surfel map of the environment 400. In some implementations, the vehicle 410 is the vehicle 102 shown in FIG. 1 and described above.”).

Regarding Claim 11 Sprunk teaches The system of claim 8, further Sprunk teaches wherein the current probability value is associated with data at a current time. (para [0027] line 1-10 : “After the surfel map has been generated, e.g., by combining sensor data gathered by multiple vehicles across multiple trips through the real-world, one or more systems on-board a vehicle can receive the generated surfel map. Then, when navigating through a location in the real world that is represented by the surfel map, the vehicle can process the surfel map along with real-time sensor measurements of the environment in order to make better driving decisions than if the vehicle were to rely on the real-time sensor measurements alone.”).

Regarding Claim 13 Sprunk teaches The system of claim 8, further Sprunk teaches wherein the false alarm threshold value is specified by a user (as the system of Sprunk uses a false alarm threshold value it would be required that the threshold value be specified by a user).

Regarding Claim 14 Sprunk teaches The system of claim 1, further Sprunk teaches wherein the one or more programming instructions that, when executed, cause the electronic device to determine the probability value comprise one or more programming instructions that, when executed, cause the electronic device to apply a binary Bayes filter (para [0073] line1-6 : “As a particular example, for each class of information in the surfel data to be updated, including the object prediction and/or one or more classes of semantic information, the system can update the probability associated with the class of information using Bayes' theorem:
                
                    P
                    
                        
                            H
                        
                        
                            E
                        
                    
                    =
                     
                    
                        
                            P
                            
                                
                                    E
                                
                                
                                    H
                                
                            
                        
                        
                            P
                            
                                
                                    E
                                
                            
                        
                    
                     
                    ∙
                    P
                    
                        
                            H
                        
                    
                
            
“).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sprunk and further in view of Finan "Logistic Functions" (10/13/2017) henceforth referred to as Finan.

Regarding Claim 5 Sprunk teaches The method of claim 1, however Sprunk does not explicitly teach further comprising tuning the logistic function such that an inflection point is set to the false alarm threshold value.

However, in the same field of endeavor (logistic functions) Finan teaches further comprising tuning the logistic function such that an inflection point is set to the false alarm threshold value (page 2 : “Another important feature of any logistic curve is related to its shape: every logistic curve has a single inflection point which separates the curve into two equal regions of opposite concavity. This inflection point is called the point of diminishing returns”, the inflection point is a known point of interest for logistic curves and thus tuning the logistic function such that an inflection point is set to the false alarm threshold would create a point of maximum return).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Sprunk with the inflection point of Finan to utilize the point of diminishing returns.

Regarding Claim 12 Sprunk teaches The system of claim 8, however Sprunk does not explicitly teach wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the electronic device to tune the logistic function such that an inflection point is set to the false alarm threshold value.

However in the same field of endeavor (logistic functions) Finan teaches wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the electronic device to tune the logistic function such that an inflection point is set to the false alarm threshold value (page 2 : “Another important feature of any logistic curve is related to its shape: every logistic curve has a single inflection point which separates the curve into two equal regions of opposite concavity. This inflection point is called the point of diminishing returns”, the inflection point is a known point of interest for logistic curves and thus tuning the logistic function such that an inflection point is set to the false alarm threshold would create a point of maximum return).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Sprunk with the inflection point of Finan to utilize the point of diminishing returns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 20210157006 A1 : Sun et al teaches a system and method for three-dimensional object classification including receiving point cloud data representing features of a detected object.

US 20200226430 A1 : Ahuja et al teaches a system for accurate predictions of objects within the vicinity of the vehicle to appropriately control the vehicle.

US 20220012988 A1 : Avadhanam et al teaches systems and methods for a pedestrian crossing warning system to determine attributes of a person and provide a warning in response to calculated risk levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668